United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-11093
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDUARDO RAMOS-LIRA, also known as Fernando Ortiz-Duartes,
also known as Fernando Arto-Duran,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 5:03-CR-87-ALL-C
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Eduardo Ramos-Lira, also known as Fernando Ortiz-Duartes and

Fernando Arto-Duran, appeals the 24-month sentence imposed by the

district court after it revoked his supervised release.

     He contends that the district court erred in failing to

explicitly or implicitly consider the factors set forth in 18

U.S.C. § 3553(a) and in failing to state its reasons for imposing

sentence pursuant to 18 U.S.C. § 3553(c).     Because Ramos-Lira did


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-11093
                                  -2-

not object to the district court’s alleged errors at the

revocation hearing, they are reviewed for plain error.     See

United States v. Gonzalez, 250 F.3d 923, 930 (5th Cir. 2001).

     The record in this case demonstrates that the district court

implicitly considered the 18 U.S.C. § 3553(a) factors when it

sentenced Ramos-Lira.   The district court was informed of the

nature and circumstances of the original conviction, the instant

violations, the pending indictment, and Ramos-Lira’s criminal

history.   In fact, the district judge who revoked Ramos-Lira’s

supervised release was the same judge who presided over the case

that formed the basis for his revocation.    Further, the district

court was aware of Ramos-Lira’s mental difficulties as evidenced

by defense counsel’s statements at the revocation hearing.       The

district court acknowledged the pertinent guideline policy

statements when it found the applicable violation grade and

criminal history category.    The district court’s decision to

depart from the suggested guideline range of 12 to 18 months and

impose a 24-month sentence with no further supervised release

implies that it took into consideration Ramos-Lira’s recidivism

and the need to deter further criminal conduct.   This court

presumes that the district court knew the applicable law and

there is no contrary indication in the record to suggest that it

did not at least implicitly consider the 18 U.S.C. § 3553(a)

factors.   See Gonzalez, 250 F.3d at 930; United States v.
                           No. 03-11093
                                -3-

Izaguirre-Losoya, 219 F.3d 437, 440 (5th Cir. 2000).   Therefore,

Ramos-Lira has not demonstrated plain error.

     The Government concedes, however, that the district court

did not state the reasons for Ramos-Lira’s sentence as required

by 18 U.S.C. § 3553(c).   Nevertheless, assuming that the district

court’s failure to state the reasons for the sentence was a clear

and obvious error, Ramos-Lira has not shown that this error

affected his substantial rights or the fairness, integrity, or

public reputation of the judicial proceeding.   See Gonzalez, 250

F.3d at 931; Izaguirre-Losoya, 219 F.3d at 441-42.

     Accordingly, the district court’s judgment is AFFIRMED.